Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
The newly added limitation of, “…wherein first merchant information report includes a visual representation of the physical merchant location that displays the visual representation of the merchant asset, the visual representation of the physical user, and the visual representation of the virtual customer at the same time…” has been found to be novel and non-obviousness in the context of the claim and invention.  The Examiner was unable to find prior art that teaches, suggest, or discloses the above limitation elements in the same context as the claim conveys.  

The closest prior art found are the following:

(1) Hartnell (US Pub No.: 2010/0217650) which is generally related to a market simulator or optimizer, and more particularly is related to a system and method for market simulation or optimization in which generation of virtual part worth data in combination with a simple yet sophisticated graphical user interface permits increased versatility and flexibility in modeling market behavior.  Harnell discloses similar features as the above claim in the Applicant’s invention on, at least, paragraphs 12-13.  There, Harnell discloses representation on a user interface using icons for products and virtual customers.  However, it does not disclose a physical customer indicator or that the icons are within a visual representation of the physical merchant location all at the same time.  



(3) Crutchfield et al. (US Pub. No. 2005/0177463) which is generally related to providing a virtual showroom for interactive electronic shopping is provided. A display terminal located inside a merchant store displays a virtual store that has a physical layout corresponding to the physical layout of the real store. The terminal receives input from a shopper and outputs shopping information based on the input. The display terminal may also allow the shopper to browse products and virtually travel through the virtual store in a manner similar to physically shopping in the real store.  Crutchfield does teach a virtual physical product and virtual customer in a virtual representation of the physical merchant location (see, Fig. 5), however, nowhere could the Examiner find a virtual representation of a physical customer and the three elements being shown at the same time on the same display.  

Moreover, since the specific combination of claim elements of, “…wherein first merchant information report includes a visual representation of the physical merchant location that displays the visual representation of the merchant asset, the visual representation of the physical user, and the visual representation of the virtual customer at the same time…” recited in claims 

While the teachings of Hartnell, Collins, and Crutchfield separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623


/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623